Citation Nr: 1236618	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-26 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hematuria. 

2.  Entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for a bilateral shoulder disorder. 

4.  Entitlement to an initial compensable evaluation for deviated nasal septum with allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1981 to August 2008. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in part, denied the Veteran's service connection claims currently on appeal, and granted service connection for deviated nasal septum with allergic rhinitis and assigned a non-compensable evaluation.  

The issues of service connection for a right knee disorder and a bilateral shoulder disorder, and increased evaluation for deviated nasal septum with allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hematuria is laboratory test result that is not, in and of itself, a disability for VA compensation purposes. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hematuria have not been met. 38 U.S.C.A. §§ 1110, 131, 5107 (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 4.1 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran participated in VA's Benefits Delivery at Discharge Program that assists service members at participating military bases with development of VA disability compensation claims prior to their discharge from active military service.  Of record is an acknowledgement, signed by the Veteran in July 2008, that he had been notified of the evidence or information that VA needs to substantiate his claims, what evidence VA was responsible for getting, and what information and evidence the Veteran was responsible for providing to VA.  He also acknowledged that he had the opportunity to identify any information or evidence that VA should use to decide his claims, and that he would be given a medical examination for the purpose of substantiating his claims.  He also indicated that he had no other information or evidence to submit in support of his claims.  At that time, the Veteran was also provided notice regarding the assignment of effective dates and rating criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board thus finds that the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004). 
In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. 
§§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following notification by VA.  Otherwise, nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated to satisfy the requirements of the VCAA.

Additionally, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records have been obtained, and all identified and available treatment records have been secured.  

Additionally, as the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal.  The examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

Additionally, the Veteran declined to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he has hematuria related to service.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b)  (2011). 

Review of service treatment records shows that at service discharge the Veteran was found to have hematuria on urinalysis.  Additionally, on VA examination in September 2008, the examiner noted microscopic hematuria with no established etiology.  

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2011); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The record contains no competent medical evidence that the Veteran has a current disability associated with hematuria.  There are also no clinical findings, other manifestations, or any deficits in bodily functioning that have been associated with laboratory findings concerning the hematuria.  Regardless, a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). Here, the Veteran's hematuria represents only a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule). 

Therefore, hematuria is not a "disability" for VA compensation benefits purposes.  Accordingly, entitlement to service connection is denied.  The law here is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, the Board need not determine the relationship of the Veteran's hematuria and service. 

In reaching the above conclusions, the Board has considered the doctrine of reasonable doubt; however, since the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for hematuria is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995). 

The Board is aware that the Veteran has been afforded multiple examinations for his claims, and the RO recently scheduled him for additional examinations to determine the nature and etiology of his claimed disorders after determining that the evidence of record was insufficient to make a decision in the case.  In numerous communications, the Veteran has indicated that he does not desire to appear for another examination as he has already been examined.  However, he also observed deficiencies in the previous evaluations.  Review of the examination reports shows that they are indeed insufficient to render an etiology for the service connection claims because although the reports discuss the current nature and severity of the claimed disorders none of them address the etiology of the Veteran's disorders.  The Board notes that the etiology of a disorder is an essential element in determining whether service connection is warranted for a given disorder.  Therefore, although the Board regrets the additional delay in adjudication of the Veteran's claims, it is crucial to the case that the Veteran report to any scheduled examination and the Board notes that the Veteran's cooperation in this regard is necessary.  

As to the claims for service connection for a right knee disability and bilateral shoulder disability, the Veteran essentially contends that these disabilities were incurred in service.  Specifically as to the shoulder disability, the Veteran asserts that three decades of military service requiring significant physician training, his age, and continued stress on his joints led to his current disorder.  He also cited to multiple car accidents in service and injuries during Ranger School and airborne jumps contributing to his current disorders.  

Review of the service treatment records reveals that the Veteran was seen in November 1981 for complaints related to right knee pain and for which an assessment of lateral ligament strain of the right knee was given.  Additionally, the records also show that was involved in a motor vehicle accident in February 2003.  The examination report at service discharge was notable for abnormities of the bilateral shoulders and right knee.  On the accompanying Report of Medical History, the Veteran indicated having/having had knee problems and painful joints and the examiner noted osteoarthritis of the shoulders and knees.  Furthermore, the report noted that the Veteran indicated right knee and bilateral shoulder pain started after a parachuting accident in November 1981 when his parachute got wrapped up with another.  

As noted above, the Veteran was afforded VA examinations for his joint claims, the reports of which showed normal joints on x-rays and a diagnosis of recurrent bilateral shoulder pain and recurrent bilateral knee pain.  The evidence as it currently stands is ambiguous as to the current nature of the Veteran's right knee and bilateral shoulder disabilities especially given his diagnosis of arthritis at service discharge.  Therefore, on remand, the Veteran must be afforded examinations to determine the nature and etiology of any current right knee and bilateral shoulder disabilities. 

As to the increased rating claim for deviated nasal septum with allergic rhinitis, the Veteran has indicated that he should be separately service connected for sinusitis and that the two disorders are distinct.  In this regard, the Board notes that post-service medical records show that the Veteran has been diagnosed with sinusitis and the Report of Medical History at service discharge noted sinuses.  On remand, the Veteran should be afforded an examination to determine whether any current sinusitis symptoms overlap with or are separate and distinct from symptoms of his deviated nasal septum with allergic rhinitis.  Additionally, the examination should also evaluate the current severity of his deviated nasal septum with allergic rhinitis.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right knee and bilateral shoulder disabilities.  The claims folder must be provided to and reviewed by the examiner.  The examiner should elicit from the Veteran a full history of the claimed disabilities.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

a.  The examiner must determine the diagnoses of all current right knee and bilateral shoulder disabilities manifested on examination or otherwise indicated in the record.  

b.  For each right knee and shoulder disability identified, the examiner must offer an opinion as to whether there is a 50 percent probability or greater that it is etiologically related to service, taking into consideration the Veteran's lay statements regarding service incurrence and motor vehicle accidents therein as well as the notation in the service treatment records cited above.

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence (for purposes of this remand) regarding his various injuries/over-use in service.  

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected deviated nasal septum with allergic rhinitis, to include determining whether sinusitis symptoms are separate and distinct from the service-connected disorder.  The claims file must be made available to the examiner, and the examination report should reflect that such a review was undertaken.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner should prepare a report that details the current severity of the Veteran's service-connected deviated nasal septum with allergic rhinitis. 

The examiner should be asked to comment on the following: 

a) Is the Veteran's residuals of a nasal fracture currently manifested by either (1) 50 percent obstruction of the nasal passage on both sides or (2) complete obstruction on one side?

b) Is there a 50 percent probability or greater that any current sinusitis is etiologically related to service, to include notations at service discharge?

c)  If so, list all manifestations of sinusitis. 

d) Are the manifestations of sinusitis separate and distinct from the Veteran's symptoms associated with his service-connected residuals of a nasal fracture? 

e) The VA examiner should also discuss the effects the Veteran's service-connected disability has on his employment. 

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


